Case 1:21-cv-01009-DNH-ML Document 16-30 Filed 09/22/21 Page 1 of 5




          Exhibit DD
                  Case 1:21-cv-01009-DNH-ML Document 16-30 Filed 09/22/21 Page 2 of 5




PRESS RELEASES (/SUB-TYPE/PRESS-RELEASES) | HEALTH CARE (/TOPIC/HEALTH-CARE) | NEWS (/TOPIC/NEWS)


Major Health Care Professional Organizations Call for COVID-19 Vaccine Mandates for All
Health Workers
July 26, 2021




Groups include American Medical Association, American Nurses Association, American Academy of Pediatrics, Association of American Medical Colleges, and
National Association for Home Care and Hospice


With COVID-19 case counts rising amid the spread of the Delta variant, more than 50 health care professional societies and organizations called for all health care
employers to require their employees to be vaccinated against COVID-19 in a joint statement released today. These societies and organizations represent millions
of workers throughout health and long-term care – from doctors and nurses to pharmacists and physician assistants, from public health workers and
epidemiologists to long-term care, home care, and hospice workers.




     Commentary: Mandating COVID-19 vaccination for health care workers

     Ezekiel Emanuel, MD, vice provost for global initiatives at the University of Pennsylvania, and David J. Skorton, MD, AAMC president and CEO, have co-authored a
     commentary published in Annals of Internal Medicine examining the rationale for mandating COVID-19 vaccinations for health care workers.


     READ MORE        (HTTPS://WWW.ACPJOURNALS.ORG/DOI/10.7326/M21-3150)




Their endorsement of mandatory COVID-19 vaccination for health care workers aims to protect the safety of patients and residents of long-term care facilities and
make the health care sector a leader in COVID-19 vaccination just as cases, hospitalizations, and deaths are once again rising throughout the United States.


“Health care workers have an ethical duty to put patients’ health and well-being first, and getting vaccinated for COVID-19 is integral to that duty,” said Dr. Ezekiel
Emanuel, vice provost for global initiatives at the University of Pennsylvania, who organized the statement. “Employer vaccine mandates are effective and
lifesaving, and they are especially appropriate in health care and long-term care settings. No patient should have to worry that they could become infected by one
of their care providers, and no provider should put their patient at risk.”


Although vaccination rates among health care workers have been better than that of the general population, by the end of May, one-in-four hospital workers
(https://www.webmd.com/vaccines/covid-19-vaccine/news/20210628/huge-number-of-hospital-workers) had not been vaccinated. This leaves patients --
especially unvaccinated children, the elderly, and the immunocompromised -- facing a growing risk of infection as the Delta variant surges. If implemented, this
mandate would cover 17 million health care workers          (https://www.kff.org/other/state-indicator/total-health-care-employment/?
currentTimeframe=0&sortModel=%7B%22colId%22:%22Location%22,%22sort%22:%22asc%22%7D) .


“As the number of cases, hospitalizations and deaths continue to rise due to the COVID-19 Delta variant, especially among unvaccinated persons, requiring that all
health care workers who can get vaccinated receive a COVID-19 vaccine will help protect them, their patients, loved ones and others who are vulnerable and
immunocompromised,” said George M. Abraham, MD, MPH, FACP, President, American College of Physicians.


“As COVID-19 variants emerge and proliferate, it’s critical that we protect everyone who lives and works in long-term care, by ensuring staff are fully vaccinated.
Throughout the pandemic, long-term care providers have demonstrated their dedication, commitment and bravery in the face of unprecedented, challenging
circumstances. They must heed the scientific evidence and do everything possible to deliver safe, quality care to the older adults and others they serve,” said Katie
Smith Sloan, president and CEO, LeadingAge.


“As frontline providers, PAs are committed to protecting our patients and the health of the public. Receiving the vaccine is a necessary step for fulfilling this
commitment. AAPA supports requiring vaccinations for health workers to keep both the public and healthcare workforce safe,” said Jennifer M. Orozco, MMS, PA-
C, DFAAPA, president of the American Academy of PAs.
                 Case 1:21-cv-01009-DNH-ML Document 16-30 Filed 09/22/21 Page 3 of 5
“Employers have a fundamental responsibility to take all reasonable measures to ensure the safety and well-being of their employees and the people they serve,”
said Sandra Leal, PharmD, MPH, FAPhA, CDCES, president, American Pharmacists Association. “Due to the nature of the times we live in, this must include
requiring their employees be vaccinated, to protect themselves and others from the COVID-19 virus.”


"Health care workers are role models and families rely on them to care for their loved ones,” said Elena Rios, MD, MSPH, FACP, president and CEO, National
Hispanic Medical Association. “Now, the most important thing health care workers can do is get the COVID-19 vaccine, setting an example of the best thing we
can all do to end the pandemic.”


“Universal vaccination of health care workers is the single most important step healthcare institutions can do to stop the spread of COVID-19. It is essential for
protecting the health of their workers, the safety of their patients and ultimately the health of their communities,” said Georges C. Benjamin, MD, executive director,
American Public Health Association.


“We need to do everything possible to help children, adolescents, and their families safely emerge from the global pandemic,” said Gabrielle A. Carlson, MD,
President, American Academy of Child and Adolescent Psychiatry. “It is imperative that those who can receive a COVID-19 vaccine do so, especially those who
work in a healthcare facility where care is provided to the unvaccinated, including vulnerable children for whom a COVID-19 vaccine is not yet approved.”


“Requiring COVID-19 vaccination as a condition of employment is a powerful tool for protecting frontline workers and patients against highly contagious variants
and in communities with significant numbers of unvaccinated people. Health care organizations have an opportunity to lead by example, setting a precedent for
other organizations to require vaccination to safeguard the health of employees and entire communities,” said Daniel P. McQuillen, MD, FIDSA, president-elect,
Infectious Diseases Society of America.


“The AAMC, whose members continue to provide patient care on the frontlines of this ongoing pandemic, did not come to this decision lightly,” said David J.
Skorton, MD, president and CEO of the Association of American Medical Colleges. “Based on the large and convincing body of evidence and real-world experience
of the safety and efficacy of the COVID-19 vaccines, requiring vaccinations among those serving at health care institutions is the right decision to promote the
health of our patients, their families, and communities.”


“Patients with cancer need to know that their environment, including the people who care for them, is as safe as possible,” said Everett E. Vokes, MD, FASCO,
president, American Society of Clinical Oncology. “Mandatory vaccination is entirely consistent with ASCO’s core values of evidence, care, and impact.”


The joint statement and full list of signatories is below.



              Joint Statement in Support of COVID-19 Vaccine Mandates for All Workers in Health and Long-Term Care

Due to the recent COVID-19 surge and the availability of safe and effective vaccines, our health care organizations and societies advocate that all health care and
long-term care employers require their workers to receive the COVID-19 vaccine. This is the logical fulfillment of the ethical commitment of all health care workers
to put patients as well as residents of long-term care facilities first and take all steps necessary to ensure their health and well-being.


Because of highly contagious variants, including the Delta variant, and significant numbers of unvaccinated people, COVID-19 cases, hospitalizations and deaths
are once again rising throughout the United States.1 Vaccination is the primary way to put the pandemic behind us and avoid the return of stringent public health
measures.


Unfortunately, many health care and long-term care personnel remain unvaccinated. As we move towards full FDA approval of the currently available vaccines, all
health care workers should get vaccinated for their own health, and to protect their colleagues, families, residents of long-term care facilities and patients. This is
especially necessary to protect those who are vulnerable, including unvaccinated children and the immunocompromised. Indeed, this is why many health care and
long-term care organizations already require vaccinations for influenza, hepatitis B, and pertussis.


We call for all health care and long-term care employers to require their employees to be vaccinated against COVID-19.

We stand with the growing number of experts and institutions that support the requirement for universal vaccination of health workers.2,3 While we recognize
some workers cannot be vaccinated because of identified medical reasons and should be exempted from a mandate, they constitute a small minority of all
workers. Employers should consider any applicable state laws on a case-by-case basis.


Existing COVID-19 vaccine mandates have proven effective.4,5 Simultaneously, we recognize the historical mistrust of health care institutions, including among
many in our own health care workforce. We must continue to address workers’ concerns, engage with marginalized populations, and work with trusted
messengers to improve vaccine acceptance.


As the health care community leads the way in requiring vaccines for our employees, we hope all other employers across the country will follow our lead and
implement effective policies to encourage vaccination. The health and safety of U.S. workers, families, communities, and the nation depends on it.
                 Case 1:21-cv-01009-DNH-ML Document 16-30 Filed 09/22/21 Page 4 of 5
SIGNATORIES
Listed Alphabetically


   Academy of Managed Care Pharmacy
   American Academy of Ambulatory Care Nursing
   American Academy of Child and Adolescent Psychiatry
   American Academy of Family Physicians (AAFP)
   American Academy of Nursing
   American Academy of Ophthalmology
   American Academy of PAs (AAPA)
   American Academy of Pediatrics (AAP)
   American Association of Allergy, Asthma & Immunology
   American Association of Colleges of Pharmacy
   American Association of Clinical Endocrinology
   American Association of Neuroscience Nurses
   American College of Clinical Pharmacy (ACCP)
   American College of Physicians (ACP)
   American College of Preventive Medicine
   American College of Surgeons (ACS)
   American Epilepsy Society
   American Medical Association (AMA)
   American Nursing Association (ANA)
   American Pharmacist Association (APhA)
   American Psychiatric Association (APA)
   American Public Health Association (APHA)
   American Society for Clinical Pathology
   American Society for Hematology (ASH)
   American Society for Radiation Oncology (ASTRO)
   American Society of Health-System Pharmacists (ASHP)
   American Society of Nephrology
   American Thoracic Society
   Association for Clinical Oncology (ASCO)
   Association of American Medical Colleges (AAMC)
   Association of Rehabilitation Nurses
   Council of Medical Specialty Societies (CMSS)
   HIV Medicine Association
   Infectious Diseases Society of America (IDSA)
   LeadingAge
   National Association for Home Care & Hospice
   National Association of Indian Nurses of America
   National Association of Pediatric Nurse Practitioners
   National Council of State Boards of Nursing (NCSBN)
   National Hispanic Medical Association (NHMA)
   National League for Nursing
   National Medical Association
   National Pharmaceutical Association (NPhA)
   Nurses Who Vaccinate
   Organization for Associate Degree Nursing (OADN)
   Pediatric Infectious Diseases Society (PIDS)
   Philippine Nurses Association of America, Inc (PNAA)
                 Case 1:21-cv-01009-DNH-ML Document 16-30 Filed 09/22/21 Page 5 of 5
   Society of Gynecologic Oncology
   Society for Healthcare Epidemiology of America (SHEA)
   Society of Hospital Medicine
   Society of Interventional Radiology
   Texas Nurses Association
   The John A. Hartford Foundation
   Transcultural Nursing Society
   Virgin Islands State Nurses Association
   Wound, Ostomy, and Continence Nurses Society


   1. Centers for Disease Control and Prevention. Covid Data Tracker Weekly Review. July 16, 2021. https://www.cdc.gov/coronavirus/2019-ncov/covid-
      data/covidview/index.html       (https://www.cdc.gov/coronavirus/2019-ncov/covid-data/covidview/index.html) [Accessed 22 July 2021].
   2. Weber, D., Al-Tawfiq, J., Babcock, H., Bryant, K., Drees, M., Elshaboury, R., et al. (2021). Multisociety Statement on COVID-19 Vaccination as a
      Condition of Employment for Healthcare Personnel. Infection Control & Hospital Epidemiology, 1-46. doi:10.1017/ice.2021.322
   3. American Hospital Association. AHA Policy Statement on Mandatory COVID-19 Vaccination of Health Care Personnel. July 21, 2021.
      https://www.aha.org/public-comments/2021-07-21-aha-policy-statement-mandatory-covid-19-vaccination-health-care
      (https://www.aha.org/public-comments/2021-07-21-aha-policy-statement-mandatory-covid-19-vaccination-health-care)
   4. Bacon J. ‘Condition of employment’: Hospitals in DC, across the nation follow Houston Methodist in requiring vaccination for workers. USA Today.
      Available from: https://www.usatoday.com/story/news/health/2021/06/10/dc-hospitals-others-follow-houston-methodist-requiring-
      vaccination/7633481002/        (https://www.usatoday.com/story/news/health/2021/06/10/dc-hospitals-others-follow-houston-methodist-requiring-
      vaccination/7633481002/) [Accessed 22 July 2021].
   5. Paulin E. More Nursing Homes Are Requiring Staff COVID-19 Vaccinations. AARP. Available from: https://www.aarp.org/caregiving/health/info-
      2021/nursing-homes-covid-vaccine-mandate.html           (https://www.aarp.org/caregiving/health/info-2021/nursing-homes-covid-vaccine-
      mandate.html) [Accessed 22 July 2021].




The AAMC (Association of American Medical Colleges) is a nonprofit association dedicated to transforming health through medical education, health care, medical
research, and community collaborations. Its members are all 155 accredited U.S. and 17 accredited Canadian medical schools; approximately 400 teaching hospitals
and health systems, including Department of Veterans Affairs medical centers; and more than 70 academic societies. Through these institutions and organizations,
the AAMC leads and serves America’s medical schools and teaching hospitals and the millions of individuals employed across academic medicine, including more
than 186,000 full-time faculty members, 94,000 medical students, 145,000 resident physicians, and 60,000 graduate students and postdoctoral researchers in the
biomedical sciences.




655 K Street, NW, Suite 100 Washington, DC, 20001-2399



© 2021 AAMC
